White, Presiding Judge.
This prosecution was for burglary, and the indictment contained two counts.
1. A motion was made to quash the first count, because it did not allege the value of the property intended to be stolen. Allegation of value of property intended to be taken is not essential to the validity of an indictment for burglary. (Sullivan v. The State, 13 Texas Ct. App., 462.)
2. It is insisted that the prosecution should have been com*69pelled to elect, on motion of defendant, upon which- count the conviction would be claimed. This position is not maintainable. (Gonzales v. The State, 5 Texas Ct. App., 584; Keeler v. The State, 15 Texas Ct. App., 111; Masterson v. The State, 20 Texas Ct. App., 574.)
Opinion delivered March 20, 1886.
3. The motion for continuance was properly overruled. Defendant confessed his crime. There was no error in the charge of the court. The judgment is affirmed.

Affirmed.